  


 HR 487 ENR: To allow the Miami Tribe of Oklahoma to lease or transfer certain lands.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 487 
 
AN ACT 
To allow the Miami Tribe of Oklahoma to lease or transfer certain lands. 
 
 
1.Approval not required to validate land transactions 
(a)In generalNotwithstanding any other provision of law, without further approval, ratification, or authorization by the United States, the Miami Tribe of Oklahoma may lease, sell, convey, warrant, or otherwise transfer all or any part of its interests in any real property that is not held in trust by the United States for the benefit of such tribe.  (b)Trust land not affectedNothing in this section shall— 
(1)authorize the Miami Tribe of Oklahoma to lease, sell, convey, warrant, or otherwise transfer all or any part of an interest in any real property that is held in trust by the United States for the benefit of such tribe; or  (2)affect the operation of any law governing leasing, selling, conveying, warranting, or otherwise transferring any interest in such trust land.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
